Per Curiam.

Relator’s sole contention is that he is unable to appear in the action pending in the Court of Appeals and defend in person and with counsel. He does not allege that he has made any effort to intervene in the Court of Appeals or been denied any participation by that court in the case.
Prohibition lies only where there is no other regular, ordinary and adequate remedy available to- relator. State, ex rel. Nolan, v. ClenDening (1915), 93 Ohio St. 264.
Relator’s complaint does not state a claim for which relief by prohibition may be granted. Therefore, respondent’s motion to dismiss is sustained and the writ of prohibition is denied.

Writ denied.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.